IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                    Fifth Circuit

                                                                               FILED
                                                                          September 22, 2008

                                         No. 07-40610                    Charles R. Fulbruge III
                                                                                 Clerk

ARNULFO ANDRES LOPEZ

                                                     Plaintiff-Appellant
v.

KENNETH MACK, Individually and in His Capacity as Chief of Police of the
Galveston Police Department; GALVESTON POLICE DEPARTMENT; CITY
OF GALVESTON; OFFICER CLAYTON POPE; OFFICER MATTHEW
WHITING; SERGEANT JOEL CALDWELL; OFFICER ARCHIE CHAPMAN;
UNKNOWN GALVESTON POLICE OFFICER, also known as Whitey

                                                     Defendants-Appellees



                     Appeal from the United States District Court
                          for the Southern District of Texas
                                     3:06-CV-371


Before GARZA and DENNIS, Circuit Judges, and MILLS,* District Judge.
PER CURIAM:**
       Plaintiff-Appellant Arnulfo Andres Lopez (“Lopez”) appeals from a
December 13, 2006, Memorandum Opinion and Order of the District Court and
an April 11, 2007, Memorandum Opinion and Order of the District Court.


       *
           Chief Judge of the Northern District of Mississippi, sitting by designation.
       **
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-40610

Together, these orders granted summary judgment for Defendants-Appellees
and dismissed all of Lopez’s federal law claims and all of Lopez’s state law claims
except for one state law malicious prosecution claim, which the District Court
remanded to state court. We have reviewed the briefs, the entire record on
appeal, and the applicable law and have heard oral arguments of counsel.
Finding no error in the District Court’s disposition of the case, we AFFIRM
essentially for the reasons stated by the District Court in its written opinions.




                                        2